Exhibit 10.46

 

 

LG&E ENERGY LLC

NONQUALIFIED

SAVINGS PLAN

(Effective January 1, 2005)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1: PURPOSE AND EFFECTIVE DATE

1

Section 1.1 – Title

1

Section 1.2 – Purpose

1

Section 1.3 – Effective Date

1

ARTICLE 2: DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

2

Section 2.1 – Beneficiary

2

Section 2.2 – Board of Directors

2

Section 2.3 – Bookkeeping Account

2

Section 2.4 - Committee

2

Section 2.4 - Committee

2

Section 2.5 –  Company

2

Section 2.6 – Compensation

2

Section 2.7 – Deferral Agreement

2

Section 2.8 – Deferred Compensation

2

Section 2.9 – Election Date

2

Section 2.10 – Executive

2

Section 2.11 – Participant

3

Section 2.12 – Plan

3

Section 2.13 – Plan Year

3

Section 2.14 – Qualified Plan

3

Section 2.15 – Retirement

3

Section 2.16 – Termination of Service

3

Section 2.17 – Valuation Date

3

Section 2.18 – Gender and Number

3

Section 2.19 – Titles

3

ARTICLE 3: ELIGIBILITY AND PARTICIPATION

4

Section 3.1 – Eligibility

4

Section 3.2 – Participation

4

ARTICLE 4: DEFERRAL OF COMPENSATION

5

Section 4.1 – Basic Deferral

5

Section 4.2 – Company Matching Contribution to Basic Deferral

5

Section 4.3 – Additional Deferrals

5

Section 4.4 – Company Contribution to Additional Deferrals.

5

Section 4.4 – Company Contribution to Additional Deferrals

5

Section 4.5 – Duration of Deferral Agreement

5

ARTICLE 5: DEFERRAL ACCOUNT AND CREDITING

6

Section 5.1 – Bookkeeping Account

6

Section 5.2 – Crediting of Contributions

6

Section 5.3 – Crediting of Interest

6

ARTICLE 6: DISTRIBUTION

7

Section 6.1 – Distribution of Account Balance

7

Section 6.2 – Permissible Forms of Distribution

7

Section 6.3 – Nonforfeitable Right to Employee Contributions

8

 

i

--------------------------------------------------------------------------------


 

Section 6.4 – Vesting of Company Contributions

8

Section 6.5 – Form of Distribution.

8

ARTICLE 7:  BENEFICIARY

9

Section 7.1 – Beneficiary Designation

9

Section 7.2 – Proper Beneficiary

9

Section 7.3 – Minor or Incompetent Beneficiary

9

ARTICLE 8:  ADMINISTRATION OF THE PLAN

10

Section 8.1 – Majority Vote

10

Section 8.2 – Finality of Determination

10

Section 8.3 – Certificates and Reports

10

Section 8.4 – Indemnification and Exculpation

10

Section 8.5 – Expenses

10

ARTICLE 9: CLAIMS PROCEDURE

11

Section 9.1 – Written Claim

11

Section 9.2 – Denied Claim

11

Section 9.3 – Review Procedure

11

Section 9.4 – Committee Review

11

ARTICLE 10: NATURE OF COMPANY’S OBLIGATION

12

Section 10.1 – Company’s Obligation

12

Section 10.2 – Creditor Status

12

ARTICLE 11: MISCELLANEOUS

13

Section 11.1 – Written Notice

13

Section 11.2 – Change of Address

13

Section 11.3 – Merger, Consolidation, or Acquisition

13

Section 11.4 – Amendment and Termination

13

Section 11.5 – Nontransferability

13

Section 11.6 – Legal Fees

13

Section 11.7 – Tax Withholding

13

Section 11.8 – Acceleration of Payment

13

Section 11.9 – Applicable Law

13

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 1: PURPOSE AND EFFECTIVE DATE

 

Section 1.1 – Title. This Plan shall be known as the LG&E Energy LLC
Nonqualified Savings Plan (“Plan”).

 

Section 1.2 – Purpose. The purpose of the Plan is to permit officers and senior
managers of the Company to defer current compensation.

 

Section 1.3 –  Effective Date. The effective date of this Plan shall be
January 1, 2005.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2: DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT

 

Section 2.1 –  Beneficiary. “Beneficiary” means the person or persons or the
estate of a Participant designated by the Participant.

 

Section 2.2 –  Board of Directors. The “Board of Directors” means the Board of
Directors of LG&E Energy LLC, or its successor.

 

Section 2.3 – Bookkeeping Account. A “Bookkeeping Account” will be established
only as a bookkeeping record for each Participant who elects to defer
compensation under this Plan and may, at the discretion of the Committee,
include one or more sub-accounts to reflect amounts credited to a participant
under the various terms of this Plan.

 

Section 2.4 - Committee. “Committee” means the Benefits Committee for the
Qualified Plan which shall manage and administer the Plan.

 

Section 2.5 – Company. “Company” means LG&E Energy LLC, and any subsidiary or
affiliated companies authorized by the Committee to participate in this Plan.

 

Section 2.6 – Compensation. “Compensation” means, for any Plan Year, base
compensation paid to an Employee by an Employer increased by (i) amounts
deferred pursuant to Code Sections 125 (flexible benefit plans),
402(g)(8) (salary redirection), and 402(h)(1)(B) (simplified employee plans),
(ii) incentive awards, (iii) amounts deferred under this plan,
(iv) cost-of-living adjustments, and (v) commissions, and excluding any long
term incentive compensation paid by the Employer. In the Plan Year during which
an Employee becomes a Participant, only remuneration paid in the portion of the
Plan Year in which he was a Participant shall be considered Compensation.

 

Section 2.7 – Deferral Agreement. “Deferral Agreement” means the written
form which is submitted to the Company before the relevant Election Date which
indicates whether the Executive wishes to defer a portion of his Compensation
and indicates the portion of Compensation to be deferred. No Deferral Agreement
shall be effective until acknowledged by the Company. An Executive who receives
Compensation from more than one Company shall enter into a separate Deferral
Agreement applicable to Compensation from each such Company.

 

Section 2.8 – Deferred Compensation. “Deferred Compensation” means the portion
of a Participant’s Compensation for any calendar year, or part thereof, that has
been deferred pursuant to the Plan.

 

Section 2.9 – Election Date. “Election Date” means a date prior to the calendar
year in which the services giving rise to the Compensation are performed, or any
other permissible date established by law or regulation and adopted by the
Committee.

 

Section 2.10 – Executive. “Executive” means any officer or senior manager of the
Company.

 

2

--------------------------------------------------------------------------------


 

Section 2.11 – Participant. “Participant” means an Executive who has deferred a
portion of Compensation pursuant to the terms of this Plan, and whose account
balance has not yet been distributed.

 

Section 2.12 – Plan. “Plan” means the LG&E Energy LLC Nonqualified Savings Plan
as described in this instrument and as amended from time to time.

 

Section 2.13 – Plan Year. The “Plan Year” is the same as the calendar year.

 

Section 2.14 – Qualified Plan. “Qualified Plan” shall mean the LG&E Energy
LLCSavings Plan, as amended from time to time.

 

Section 2.15 – Retirement. “Retirement” means a Participant’s normal, early,
deferred or disability retirement as provided under the terms of the Qualified
Plan.

 

Section 2.16 – Termination of Service. “Termination of Service,” or similar
expression, means the termination of the Participant’s employment as a regular
employee of the Company and any division, subsidiary or affiliate thereof, other
than Retirement.

 

Section 2.17 – Valuation Date. “Valuation Date” means any date the New York
Stock Exchange is open for business.

 

Section 2.18 – Gender and Number. Whenever the context so requires, masculine
pronouns include the feminine, and singular words shall include the plural.

 

Section 2.19 – Titles. Titles of the Articles of this Plan are included for ease
of reference only and are not to be used for the purpose of construing any
portion or provision of this plan document.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 3: ELIGIBILITY AND PARTICIPATION

 

Section 3.1 – Eligibility. Any employee of the Company who is newly hired as an
Executive or who is promoted to an executive position shall be eligible to
participate in the Plan as of the first day of each calendar month coincident
with or following the latter of (i) his employment as an Executive or promotion
to an Executive position and (ii) the completion of six (6) months of continuous
employment with the Company as an Executive or non-Executive.

 

Section 3.2 – Participation. An Executive shall, as a condition to
participation, complete and return to the Company a duly executed Deferral
Agreement on or before the applicable Election Date.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4: DEFERRAL OF COMPENSATION

 

Section 4.1 – Basic Deferral. Each Participant in the Plan may have a percentage
of his Compensation from each Company deferred in accordance with the terms and
conditions of this Plan up to a maximum of six percent (6%).

 

Section 4.2 –  Company Matching Contribution to Basic Deferral. With respect to
amounts deferred under Section 4.1, the Company shall add an amount equal to
fifty percent (50%) of the amount deferred under 4.1, provided that the
Participant is not eligible for matching contributions in the Qualified Plan at
the time the deferred compensation would have otherwise been paid to the
Participant.

 

Section 4.3 – Additional Deferrals. Each Participant making the maximum deferral
under Section 4.1 may also defer up to an additional forty-four percent (44%) of
his Compensation.

 

Section 4.4 – Company Contribution to Additional Deferrals. Any amounts deferred
by a Participant under Section 4.3 shall not be subject to any additional
Company contribution. However, for all other purposes of this Plan, deferrals
made by a Participant under Section 4.3 shall be treated the same as those made
under Section 4.1.

 

Section 4.4 – Company Contribution to Additional Deferrals. Any amounts deferred
by a Participant under Section 4.3 shall not be subject to any additional
Company contribution. However, for all other purposes of this Plan, deferrals
made by a Participant under Section 4.3 shall be treated the same as those made
under Section 4.1.

 

Section 4.5 – Duration of Deferral Agreement. Deferral Agreements remain in
effect for the calendar year following the year of election, unless otherwise
provided by law or regulation.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5: DEFERRAL ACCOUNT AND CREDITING

 

Section 5.1 – Bookkeeping Account. Compensation deferred by a Participant under
a written Deferral Agreement and matching Company contributions shall be
credited in a dollar amount to a separate Bookkeeping Account for each
Participant. Compensation deferred under subsequent written Deferral Agreements
by a Participant shall be added to his Bookkeeping Account. Separate Bookkeeping
Accounts shall be established by each Company, or its designee, for each
Participant employed thereby.

 

Section 5.2 – Crediting of Contributions. Deferred Compensation and matching
Company contributions, since the preceding Valuation Date, shall be credited to
the Bookkeeping Account of each Valuation Date or, in the case of a Termination
of Service or Retirement, as of the date of the Participant’s Termination of
Service or Retirement.

 

Section 5.3 – Crediting of Interest. As of each Valuation Date, the amount in
the Participant’s Bookkeeping Account shall be credited with interest at an
annual rate equal to the Prime Interest Rate reset as of the immediately
preceding March 31, June 30, September 30, and December 31. Interest shall be
calculated by applying such rate to the balance in the Participant’s Bookkeeping
Account as of each Valuation Date.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 6: DISTRIBUTION

 

Section 6.1 – Distribution of Account Balance. At the time of completion of the
Deferral Agreement, the Participant shall elect the commencement date of the
distribution and the manner of distribution of his Bookkeeping Accounts on such
forms as the Committee, or its designee, shall provide. The Participant (or the
Participant’s Beneficiary, if the Participant is deceased) shall be entitled to
the receive the value of any Bookkeeping Account established for him at the time
and in the manner elected. After completion of the Deferral Agreement, the time
and manner of distribution cannot be changed unless:

 

(a)                                  The requested change in time or form of
distribution:

 

(i)            Does not take effect for a period of at least 12 months,

(ii)           Is made by the Participant at least twelve (12) months prior to
the scheduled payment date, and

(iii)          Results in a deferral for a period of an additional five
(5) years from the date of the original elected commencement of payment, or

 

(b)                                 The requested change in time or form of
distribution:

 

(i)            Occurs after the Participant’s death,

(ii)           Occurs after the Participant’s Disability, as defined by
Section 409A of the Internal Revenue Code and related Treasury Regulations, or

(iii)          Occurs as a result of an unforeseeable emergency, as defined by
Section 409A of the Internal Revenue Code and related Treasury Regulations, or

 

(c)                                  The requested change in time of form of
distribution is permitted pursuant to Section 409A of the Internal Revenue Code
and related Treasury Regulations, as a result of a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the company.

 

Section 6.2 – Permissible Forms of Distribution. The Deferral Agreement and any
permitted changes as defined in Section 6.1 shall provide for the Participant’s
election of the form of distribution. The available forms of distribution under
the Plan shall be either:

 

(a)                                  A lump sum payment in the year of the
Participant’s Termination of Service, Retirement or specified date; or

 

(b)                                 Annual installment payments for a period of
not less than two (2) years and not more than ten (10) years, as selected by the
Participant or Beneficiary, beginning in the year of the Participant’s
Termination of Service, Retirement or specified date.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, distribution elections must be consistent with
the provisions of Section 409A of the Internal Revenue Code and related Treasury
Regulations, including provisions related to “Key Employees” as defined therein.

 

Section 6.3 – Nonforfeitable Right to Employee Contributions. The Participant
shall have a nonforfeitable right to the value of his Bookkeeping Account
attributable to his contributions under Section 4.1 and 4.3 hereof, plus
interest under the terms of this Plan.

 

Section 6.4 – Vesting of Company Contributions. The Participant shall have a
nonforfeitable right to any Company contributions under Section 4.2, plus
interest thereon.

 

Section 6.5 – Form of Distribution. All distributions of a Participant’s
Bookkeeping Account shall be made in cash only.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7: BENEFICIARY

 

Section 7.1 – Beneficiary Designation. A Participant shall designate his
Beneficiary to receive benefits under the Plan by completing the appropriate
space in the Deferral Agreement. If more than one Beneficiary is named, the
shares and/or precedence of each Beneficiary shall be indicated. A Participant
shall have the right to change the Beneficiary by submitting to the Company a
Change of Beneficiary form. However, no change of beneficiary shall be effective
until acknowledged in writing by the Company.

 

Section 7.2 – Proper Beneficiary. If the Company has any doubt as to the proper
Beneficiary to receive payments hereunder, the Company shall have the right to
withhold such payments until the matter is finally adjudicated. However, any
payment made by the Company, in good faith and in accordance with this Plan,
shall fully discharge the Company from all further obligations with respect to
that payment.

 

Section 7.3 – Minor or Incompetent Beneficiary. In making any payments to or for
the benefit of any minor or an incompetent Beneficiary, the Committee, in its
sole and absolute discretion, may make a distribution to a legal or natural
guardian or other relative of a minor or court appointed committee of such
incompetent. The Committee may, in its sole and absolute discretion, make a
payment to any adult with whom the minor or incompetent temporarily or
permanently resides. The receipt by a guardian, committee, relative, or other
person shall be a complete discharge to the Company. Neither the Committee nor
the Company shall have any responsibility to see to the proper application of
any payments so made.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 8: ADMINISTRATION OF THE PLAN

 

Section 8.1 – Majority Vote. All resolutions or other actions taken by the
Committee shall be by vote of a majority of those present at a meeting at which
a majority of the members are present, or in writing by all the members at the
time in office if they act without a meeting.

 

Section 8.2 – Finality of Determination. Subject to the Plan, the Committee
shall, from time to time, establish rules, forms, and procedures for the
administration of the Plan. Except as herein otherwise expressly provided, the
Committee shall have the exclusive right to interpret the Plan and to decide any
and all matters arising thereunder or in connection with the administration of
the Plan, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate of or against any person. The
decisions, actions, and records of the Committee shall be conclusive and binding
upon the Company and all persons having or claiming to have any right or
interest in or under the Plan.

 

Section 8.3 – Certificates and Reports. The members of the Committee and the
officers and directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel, which legal counsel may be
counsel for the Company.

 

Section 8.4 – Indemnification and Exculpation. LG&E Energy LLC shall indemnify
and hold harmless each member of the Committee against any and all expenses and
liabilities arising out of his membership on the Committee. Expenses against
which a member of the Committee shall be indemnified hereunder shall include,
without limitation, the amount of any settlement or judgment, costs, counsel
fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought or settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
member of the Committee may be entitled as a matter of law.

 

Section 8.5 – Expenses. The expenses of administering the Plan shall be borne by
the Company.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 9: CLAIMS PROCEDURE

 

Section 9.1 – Written Claim. Benefits shall be paid in accordance with the
provisions of this agreement. The Participant, or a designated recipient or any
other person claiming through the Participant shall make a written request for
benefits under this agreement. This written claim shall be reviewed by the
Committee or its delegate.

 

Section 9.2 – Denied Claim. If the claim is denied, in full or in part, the
Committee shall provide a written notice within ninety (90) days setting forth
the specific reasons for denial, and any additional material or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary, and appropriate information and explanation of the
steps to be taken if a review of the denial is desired.

 

Section 9.3 – Review Procedure. If the claim is denied and a review is desired,
the Participant (or beneficiary) shall notify the Committee in writing within
sixty (60) days (a claim shall be deemed denied if the Committee does not take
any action within the aforesaid ninety (90) day period) after receipt of the
written notice of denial. In requesting a review, the Participant or his
Beneficiary may request a review of the Plan Document or other pertinent
documents with regard to the employee benefit plan created under this agreement,
may submit any written issues and comments, may request an extension of time for
such written submission of issues and comments, and may request that a hearing
be held, but the decision to hold a hearing shall be within the sole discretion
of the Committee.

 

Section 9.4 – Committee Review. The decision on the review of the denied claim
shall be rendered by the Committee within sixty (60) days after the receipt of
the request for review (if no hearing is held) or within sixty (60) days after
the hearing if one is held. The decision shall be written and shall state the
specific reasons for the decision, including reference to specific provisions of
this Plan on which the decision is based.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 10:  NATURE OF COMPANY’S OBLIGATION

 

Section 10.1 – Company’s Obligation. Each Company’s obligations under this Plan
shall be an unfunded and unsecured promise to pay. No Company shall be obligated
under any circumstances to fund its financial obligations under this Plan.

 

Section 10.2 – Creditor Status. Any assets which the Company may acquire or set
aside to help cover its financial liabilities are and must remain general assets
of the Company subject to the claims of its creditors. Neither the Company nor
this Plan gives the Participant any beneficial ownership interest in any asset
of the Company. All rights of ownership in any such assets are and remain in the
Company.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 11: MISCELLANEOUS

 

Section 11.1 – Written Notice. Any notice which shall be or may be given under
the Plan or a Deferral Agreement shall be in writing and shall be mailed by
United States mail, postage prepaid. If notice is to be given to the Company,
such notice shall be addressed to the Company marked for the attention of the
Committee, or if notice to an Executive, addressed to the address shown on such
Executive’s Deferral Agreement or subsequent new address as provided by the
Executive.

 

Section 11.2 – Change of Address. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.

 

Section 11.3 – Merger, Consolidation, or Acquisition. The plan shall be binding
upon the Company, its assigns, and any successor company, which shall succeed to
substantially all of its assets and business through merger, acquisition, or
consolidation, and upon an Executive, his Beneficiary, assigns, heirs,
executors, and administrators.

 

Section 11.4 – Amendment and Termination. LG&E Energy LLC, by action of its
Board of Directors, retains the sole and unilateral right to terminate, amend,
notify, or supplement this Plan, in whole or in part, at any time. This right
includes the right to make retroactive amendments. However, no Company action
under this right shall reduce the Bookkeeping Account of any Participant or his
Beneficiary.

 

Section 11.5 – Nontransferability. Except insofar as prohibited by applicable
law, no sale, transfer, alienation, assignment, pledge, collateralization, or
attachment of any benefits under this Plan shall be valid or recognized by the
Company. Neither the Participant, his spouse, or designated Beneficiary shall
have any power to hypothecate, mortgage, commute, modify, or otherwise encumber
in advance of any of the benefits payable hereunder, not shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony
maintenance, owed by the Participant or his Beneficiary, or be transferable by
operation of law in the event of bankruptcy, insolvency, or otherwise.

 

Section 11.6 – Legal Fees. All reasonable legal fees incurred by any Participant
(or former Participant) to successfully enforce his valid rights under this Plan
shall be paid by the Company in addition to sums due under this Plan.

 

Section 11.7 – Tax Withholding. The Company may withhold from a payment any
federal, state, or local taxes required by law to be withheld with respect to
such payment and such sum as the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.

 

Section 11.8 – Acceleration of Payment. The company reserves the right to
accelerate the payment of any benefits payable under this Plan at any time
without the consent of the Participant, his estate, his Beneficiary, or any
other person claiming through the Participant.

 

Section 11.9 – Applicable Law. This Plan shall be governed by the laws of the
Commonwealth of Kentucky.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of the
1st day of January 2005.

 

 

 

LG&E ENERGY LLC

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------